Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application

Claims 1-15 are pending in the application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5 and 10-11, drawn to a method for improving yield and production intensity of L-sorbose, comprising knocking out genes related to formation of an L-sorbose metabolic by-product, wherein the genes related to formation of the L-sorbose metabolic byproduct comprise at least one of GDH, GA-5-DH, XDH2, ALDH, XDH, sDH SLC, PTS, PQQ-dependent DH3, NADH-DH, and NADH-dependent ADH genes; and the GDH contains a nucleotide sequence set forth in SEQ ID NO. 1; the GA-5-DH contains a nucleotide sequence set forth in SEQ ID NO. 2; the XDH2 contains a nucleotide sequence set forth in SEQ ID NO. 3; the ALDH contains a nucleotide sequence set forth in SEQ ID NO. 4; the XDH contains a nucleotide sequence set forth in SEQ ID NO. 5; the sDH SLC contains a nucleotide sequence set forth in SEQ ID NO. 6; the PTS contains a nucleotide sequence set forth in SEQ ID NO. 7; the PQQ-, classified in C12N 15/00.
II.	Claims 6-9, drawn to a genetically engineered strain for producing L-sorbose, wherein genes related to formation of major metabolic byproducts generated by synthesis of sorbose in a metabolic pathway of L-sorbose produced are knocked out; the major metabolic byproducts comprise fructose; and the genes related to formation of the major metabolic byproducts comprise at least one of GDH, GA-5-DH, XDH2, ALDH, XDH, sDH SLC, PTS, PQQ-dependent DH3, NADH-DH, and NADH-dependent ADH genes, classified in C12N 1/00. 
Claims 12-15, drawn to a method for producing L-sorbose, comprising: inoculating the genetically engineered strain according to claim 8 to a fermentation medium; and fermenting and culturing under conditions of 28 to 30°C and 200 to 220 rpm, classified in C12N 2330/50.

This application contains claims directed to the following patentably distinct species:
(a) the GDH gene set forth in SEQ ID NO. 1; 
(b) the GA-5-DH gene set forth in SEQ ID NO. 2; 
(c) the XDH2 gene set forth in SEQ ID NO. 3; 
(d) the ALDH gene set forth in SEQ ID NO. 4; 

(f) the sDH SLC gene set forth in SEQ ID NO. 6; 
(g) the PTS gene set forth in SEQ ID NO. 7; 
(h) the PQQ-dependent DH3 gene set forth in SEQ ID NO. 8; 
(i) the NADH-DH gene set forth in SEQ ID NO. 9; and
(j) the NADH-dependent ADH gene set forth in SEQ ID NO. 10.
The species are independent or distinct because each of the listed genes are structurally and functionally distinct as they encode a different polypeptides.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1-15 are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

The inventions are distinct, each from the other because of the following reasons:
I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the method of knocking out genes in G. oxydans as recited in Invention I can be used to make another and materially different product, i.e., a mammalian knock-out cell.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the genetically engineered strain of invention II can be used in a materially different process of using that product, i.e., a process to determine the cellular localization of a protein of interest.
Inventions I and III are directed to related processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the different inventions I and III as claimed comprise distinct active steps, which are not capable of use together, and have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass .

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAE W LEE/Examiner, Art Unit 1656                                                                                                                                                                                                        

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656